Response to Amendment
The proposed amendment amends claim 1 to change the content of the second additive from 1% or less to 0.5%-1% and amends claim 20 to include the limitation “the first additive has a content of 3% or less of total mass of the electrolyte; and the second additive has a content of 0.5%-1% of the total mass of the electrolyte”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration. 

Response to Arguments
The Applicant argues that “Example 1-25 further discloses a cyano compound represented by formula 1-20, which has a content of 0.01mol/kg, corresponds to a content of 0.151wt% of the total mass of the electrolyte.  However, the value is much lower than the range of 0.5%-1% described in the above distinguishing feature 4). In the present application, it has been expressly emphasized that: “if the content of the second additive is too small, the effect of lowering the impedance at the negative electrode interface cannot be achieved, and the power performance of the lithium-ion battery cannot be effectively improved”.  Based on this, it is not obvious for one of ordinary skill in the art to select a value of the second additive content lower than the range described in the above distinguishing feature 4”.
In response, the Office contends that there is insufficient evidence of criticality of the claimed range of 0.5%-1% for the content of the second additive.  As shown in Tables 1 and 2 and described in para. [0058] of the specification of the present application, “the performance of the lithium-ion batteries prepared in Examples 1-11 are 
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729